Gray, C. J.
In Columbian Book Company v. De Golyer, 115 Mass. 67, it was decided that the receivers of this insurance company were not chargeable as trustees in an action at law against one of its creditors; and that the question, whether the plaintiff in that action had any claim upon the property in the custody of the receivers, could only be tried on a petition upon the equity side of the court in the cause in which the receivers were appointed.
*157Such a petition has now been presented, and, upon consideration, we are of opinion that the reasons are quite as strong against granting the prayer thereof. The property of the corporation is entrusted to the receivers by the authority of the Law, for the purpose of distribution among the creditors of the corporation, not among the creditors of those creditors. To undertake to determine, as incidental to the administration of the estate of the corporation, the validity and equity of the claims of every creditor of a creditor of the corporation, would unreasonably embarrass and delay the distribution of the estate and the settlement of the accounts of the receivers.
In ascertaining the amount due to any creditor of the corporation, the court will indeed follow, as far as practicable, the rule established by statute in proceedings in insolvency or bankruptcy. Commonwealth v. Shoe & Leather Dealers' Ins. Co. 112 Mass. 131. But no statute provides for the intervention of creditors of creditors, either in ordinary proceedings in insolvency or bankruptcy, or in proceedings in equity for the sequestration of property and the appointment of receivers. The provision of the Gen. Sts. c. 142, § 23, allowing assignees of an insolvent debtor to be summoned as his trustees in a common law process of foreign attachment, does not (as has already been decided in the case of this petitioner in 115 Mass. 67) apply to receivers, and cannot be extended by analogy. The clause of the Gen. Sts. c. 113, § 2, which gives this court jurisdiction in equity of a bill by a creditor to reach and apply, in payment of his debt, property or rights of his debtor, which cannot be come at to be attached or taken on execution in a suit at law against the debtor, does not extend to property which is not in the control of the debtor, nor put by him into the custody of a third person, but which is in the hands of officers of the law for distribution under proceeding provided by statute for that purpose.

Order affirmed.